Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made as of the 5th day of October
2017 (the “Effective Date”) by and between Muralikrishna Gadiyaram (the
“Consultant”), and Helios and Matheson Analytics Inc. (together with each of its
present and future subsidiaries, the “Company”), in reference to the following:

 

RECITALS

 

WHEREAS, The Company wishes to retain the Consultant, and the Consultant wishes
to be retained by the Company, to continue to assist the Company and Zone in
their strategic and business development efforts.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Consultant agree as
follows:

 

AGREEMENT

 

1.           Term. The Company retains the Consultant and the Consultant accepts
this appointment with the Company beginning as of the Effective Date. The
initial term of this Agreement shall be two (2) years (the “Term”), renewable
thereafter by mutual written consent, unless terminated sooner pursuant to
Section 5 hereof.

 

2.           Duties of Consultant. The Consultant agrees to continue providing
guidance to the Company and Zone relating to the further development of their
respective businesses and technologies, including, without limitation,
rolling-out the RedZone Map application worldwide (outside the United States),
particularly in India, and, if requested by the Company, the Consultant shall
provide guidance with respect to the development of any businesses or
technologies that the Company or Zone may acquire during the term of this
Agreement, including, without limitation, MoviePass Inc. (the “Services”). The
Consultant will determine the method, details and means of performing the
Services. The Consultant may, at the Consultant’s own expense, use employees or
other subcontractors to assist the Consultant with the performance of the
Services. In providing the Services, the Consultant shall report to the Chief
Executive Officer of the Company.

 

3.           Compensation.

 

3.1       Monthly Compensation. The Company shall pay to the Consultant, as
compensation for the Services, a consulting fee of US$18,750 per month, which
consulting fee shall be paid on the last business day of each calendar month
during which the Services are rendered, with the first such payment being due
and accruing as of January 31, 2017. If this Agreement is terminated prior to
the end of a calendar month, the consulting fee for such month shall be
pro-rated to the date of the Consultant’s termination.

 

3.2       Compensation for Additional Services. Compensation for Additional
Services shall be determined at the time the Subsequent Statement of Work is
entered into and shall be included therein. Compensation for Additional Services
shall be paid on the last business day of each calendar month during the period
that the Additional Services are rendered.

 



 

 

 

4.           Nondisclosure.

 

4.1       Property Belonging to Company. The Consultant agrees that all
developments, ideas, devices, improvements, discoveries, apparatus, practices,
processes, methods, concepts and products (collectively the “Inventions”)
developed by the Consultant during the term of this Agreement are the exclusive
property of the Company and shall belong to the Company. The Consultant agrees
to assign the Inventions to the Company. Notwithstanding the foregoing, the
Consultant shall not be required to assign his rights in any invention which the
Consultant developed entirely on his own time without using the Company’s
equipment, supplies, facilities or trade secret information except for those
inventions that either:

 

(i) Relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or

 

(ii) Result from any work performed by the Consultant for the Company.

 

The Consultant understands that he bears the full burden of proving to the
Company that an invention qualifies fully under this section 4.1.

 

4.2       Access to Confidential Information. The Consultant agrees that during
the term of the business relationship between the Consultant and the Company,
the Consultant will have access to and become acquainted with confidential
proprietary information (“Confidential Information”) which is owned by the
Company and is regularly used in the operation of the Company’s business. The
Consultant agrees that the term “Confidential Information” as used in this
Agreement is to be broadly interpreted and includes (i) information that has, or
could have, commercial value for the business in which the Company is engaged,
or in which the Company may engage at a later time, including but not limited to
all information of any kind or nature relating to the RedZone Map technology,
and (ii) information that, if disclosed without authorization, could be
detrimental to the economic interests of the Company. The Consultant agrees that
the term “Confidential Information” includes, without limitation, any patent,
patent application, copyright, trademark, trade name, service mark, service
name, “know-how,” negative “know-how,” trade secrets, customer and supplier
identities, characteristics and terms of agreements, details of customer or
consultant contracts, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, business acquisitions
plans, science or technical information, ideas, discoveries, designs, computer
programs (including source codes), financial forecasts, unpublished financial
information, budgets, processes, procedures, formulae, improvements or other
proprietary or intellectual property of the Company, whether or not in written
or tangible form, and whether or not registered, and including all memoranda,
notes, summaries, plans, reports, records, documents and other evidence thereof.
The Consultant acknowledges that all Confidential Information, whether prepared
by the Consultant or otherwise acquired by the Consultant in any other way,
shall remain the exclusive property of the Company.

 

4.3       No Unfair Use by Consultant. The Consultant promises and agrees that
the Consultant (which shall include his employees and contractors) shall not
misuse, misappropriate, or disclose in any way to any person or entity any of
the Company’s Confidential Information, either directly or indirectly, nor will
the Consultant use the Confidential Information in any way or at any time except
as required in the course of the Consultant’s business relationship with the
Company. The Consultant agrees that the sale or unauthorized use or disclosure
of any of the Company’s Confidential Information constitutes unfair competition.
The Consultant promises and agrees not to engage in any unfair competition with
the Company and will take measures that are appropriate to prevent his employees
or contractors from engaging in unfair competition with the Company.

 



 1 

 

 

4.4       Further Acts. The Consultant agrees that, at any time during the term
of this Agreement or any extension thereof, upon the request of the Company and
without further compensation, but at no expense to the Consultant, the
Consultant shall perform any lawful acts, including the execution of papers and
oaths and the giving of testimony, that in the opinion of the Company, its
successors or assigns, may be necessary or desirable in order to obtain,
sustain, reissue and renew, and in order to enforce, perfect, record and
maintain, patent applications and United States and foreign patents on the
Company’s inventions, and copyright registrations on the Company’s inventions.

 

4.5       Obligations Survive Agreement. The Consultant’s obligations under this
section 4 shall survive the expiration or termination of this Agreement.

 

5.           Termination.

 

5.1       Termination on Default. Should either party default in the performance
of this Agreement or materially breach any of its provisions, the non-breaching
party may terminate this Agreement by giving written notification to the
breaching party. Termination shall be effective immediately on receipt of said
notice. For purposes of this section, material breaches of this Agreement shall
include, but not be limited to, (i) the failure by the Company to pay the
compensation set forth in section 3 above; or (ii) any item that constitutes
Cause (as defined in Section 5.2).

 

5.2       Termination on Notice. Either party may terminate this Agreement at
any time by giving thirty (30) days written notice to the other party. If the
Company terminates the Agreement without Cause prior to the end of the Term, the
Consultant shall be entitled to a severance payment equal to the lesser of (a)
the consulting fee for the remainder of the Term, or (b) the consulting fee for
a period of 12 months following the delivery of written notice of termination by
the Company, in each case, payable monthly and subject to proration in
accordance with Section 3.1. For the purposes of this Agreement, “Cause” shall
be defined as (i) the Consultant’s conviction of, or entry of a plea of guilty
or nolo contendere for any crime which constitutes a felony in the jurisdiction
involved; (ii) misappropriation by the Consultant of funds of the Company or the
Consultant’s commission of an act of fraud against the Company , as determined
by the Company’s Board of Directors in good faith; (iii) the Consultant’s gross
negligence in the performance of the Services, as determined by the Company’s
Board of Directors in good faith; (iv) a willful breach by the Consultant of a
material provision of this Agreement, as determined by the Company’s Board of
Directors in good faith; (v) termination of the Consultant’s employment in
connection with the bankruptcy, insolvency, liquidation or similar winding-up of
the Company’s businesses; (vi) the Consultant’s failure to substantially perform
the Services, as determined by the Company’s Board of Directors in good faith,
(vii) the Consultant’s failure to conform in all material respects to all laws
and regulations governing the Consultant’s duties under this Agreement; (viii)
the Consultant’s commission of any act that tends to bring the Company into
public scandal or which will reflect unfavorably on the reputation of the
Company, as determined by the Company’s Board of Directors in good faith; or
(ix) the Consultant’s commission of any act of dishonesty, fraud, or
misrepresentation with respect to the Company, as determined by the Company’s
Board of Directors in good faith.

 



 2 

 

 

5.3       Automatic Termination. This Agreement terminates automatically on the
occurrence of the bankruptcy or insolvency of either party.

 

5.4       Return of Company Property. Upon the termination or expiration of this
Agreement, the Consultant shall immediately transfer to the Company all files
(including, but not limited to, electronic files), records, documents, drawings,
specifications, equipment and similar items in his possession relating to the
business of the Company or its Confidential Information (including the work
product of the Consultant created pursuant to this Agreement).

 

6.           Status of Consultant. The Consultant understands and agrees that
his employees are not employees of the Company and that his employees shall not
be entitled to receive employee benefits from the Company, including, but not
limited to, sick leave, vacation, retirement, death benefits, or an automobile.
The Consultant shall be responsible for providing, at the Consultant’s expense
and in the Consultant’s name, disability, worker’s compensation or other
insurance as well as licenses and permits usual or necessary for conducting the
services hereunder. Furthermore, the Consultant shall pay, when and as due, any
and all taxes incurred as a result of the Consultant’s compensation hereunder,
including estimated taxes, and shall provide the Company with proof of said
payments, upon demand. The Consultant hereby agrees to indemnify the Company for
any claims, losses, costs, fees, liabilities, damages or injuries suffered by
the Company arising out of the Consultant’s breach of this section.

 

7.           Representations by Consultant. The Consultant represents that the
Consultant has the qualifications and ability to perform the services in a
professional manner, without the advice, control, or supervision of the Company.
The Consultant shall indemnify, defend, and hold harmless the Company, and the
Company’s officers, directors, and shareholders from and against any and all
claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries, and deficiencies, including, without limitation, interest,
penalties, and reasonable attorney fees and costs, that the Company may incur or
suffer and that arise, result from, or are related to any breach or failure of
the Consultant to perform any of the representations, warranties and agreements
contained in this Agreement.

 

8.           Business Expenses. The Company shall reimburse the Consultant for
all reasonable business expenses incurred by the Consultant, provided that each
such expenditure is approved by the Chief Executive Officer or Chief Financial
Officer of the Company prior to being incurred and qualifies as a proper
deduction on the Company’s federal and state income tax return. Each such
expenditure shall be reimbursable only if the Consultant furnishes to the
Company adequate records and other documentary evidence required by federal and
state statutes and regulations issued by the appropriate taxing authorities for
the substantiation of that expenditure as an income tax deduction.

 



 3 

 

 

9.           Notices. Unless otherwise specifically provided in this Agreement,
all notices or other communications (collectively and severally called
“Notices”) required or permitted to be given under this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency), or
(C) by electronic or facsimile or telephonic transmission, provided the
receiving party has a compatible device or confirms receipt thereof (which forms
of Notice shall be deemed delivered upon confirmed transmission or confirmation
of receipt). Notices shall be addressed to the address set forth below, or to
such other address as the receiving party shall have specified most recently by
like Notice, with a copy to the other party.

 

If to the Company:

 

Helios and Matheson Analytics Inc.

The Empire State Building

350 5th Avenue, Suite 7520

New York, New York 10118

Attn.: Chief Financial Officer

Facsimile No.:                                     

Email: sbenson@hmny.com

 

If to the Consultant:

 

Mr. Muralikrishna Gadiyaram



Facsimile No.:                                     

Email:

 

10.         Choice of Law and Venue. This Agreement shall be governed according
to the laws of the state of New York. Venue for any legal or equitable action
between the Company and the Consultant which relates to this Agreement shall be
in the Federal or State courts located in the borough of Manhattan, City of New
York, State of New York.

 

11.         Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the Services to be rendered by the Consultant to the Company and contains all
of the covenants and agreements between the parties with respect to the Services
to be rendered by the Consultant to the Company in any manner whatsoever. Each
party to this agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement or promise not contained in this Agreement shall be
valid or binding on either party.

 

12.         Counterparts. This Agreement may be executed manually or by
facsimile signature in two or more counterparts, each of which shall be deemed
an original, and all of which together shall constitute but one and the same
instrument.

 

13.         Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event: (A) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (B) the remaining part of this Agreement (including the application of the
offending term or provision to persons or circumstances other than those as to
which it is held invalid, illegal or unenforceable) shall not be affected
thereby and shall continue in full force and effect to the fullest extent
provided by law.

 



 4 

 

 

14.         Preparation of Agreement. It is acknowledged by each party that such
party either had separate and independent advice of counsel or the opportunity
to avail himself or itself of same. In light of these facts it is acknowledged
that no party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any party as
the alleged draftsman of this Agreement.

 

15.         No Assignment of Rights or Delegation of Duties by Consultant;
Company’s Right to Assign. The Consultant’s rights and benefits under this
Agreement are personal to him and therefore no such right or benefit shall be
subject to voluntary or involuntary alienation, assignment or transfer. The
Company may assign its rights and delegate its obligations under this Agreement
to any other person or entity.

 

16.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument, binding on all parties hereto. Any signature page
of this Agreement may be detached from any counterpart of this Agreement and
reattached to any other counterpart of this Agreement identical in form hereto
by having attached to it one or more additional signature pages.

 

17.         Electronically Transmitted Documents. If a copy or counterpart of
this Agreement is originally executed and such copy or counterpart is thereafter
transmitted electronically by facsimile or similar device, such facsimile
document shall for all purposes be treated as if manually signed by the party
whose facsimile signature appears.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 



 5 

 

 

WHEREFORE, the parties have executed this Consulting Agreement on the date first
written above.

 

  “CONSULTANT”         /s/ Muralikrishna Gadiyaram   Muralikrishna Gadiyaram    
    “COMPANY”         Helios and Matheson Analytics Inc.         By: /s/
Theodore Farnsworth   Name: Theodore Farnsworth   Title: Chief Executive Officer

 

 

  

7





 

